McDONALD, Justice.
We have for review State v. Hieber, 541 So.2d 1208 (Fla. 2d DCA 1988), in which the district court certified conflict with State v. Williams, 463 So.2d 525 (Fla. 3d DCA 1985).* In Hieber the court dismissed the state’s appeal of Hieber's downward departure sentence because the state’s notice of appeal was untimely. We recently disapproved Williams and held that the state’s notice of appeal is untimely if not filed within fifteen days of pronouncement of sentence. Fox v. District Court of Appeal, Fourth District, 553 So.2d 161 (Fla.1989). We therefore approve Hieber.
It is so ordered.
EHRLICH, C.J., and OVERTON, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.

 We have jurisdiction pursuant to art. V, § 3(b)(4), Fla. Const.